Citation Nr: 1001401	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  05-03 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased disability rating for a 
service-connected lumbar spine disability, currently 
evaluated 40 percent disabling.

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from April 1991 to December 1995.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of rating decisions issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

Procedural history

With respect to the Veteran's lumbar spine claim, the RO 
granted the Veteran's service-connection claim for a lumbar 
spine disability in January 1997; a noncompensable (zero 
percent) disability rating was assigned.

In June 2003, the Veteran filed an increased rating claim for 
his service-connected lumbar spine disability.  In a 
September 2003 rating decision, the RO awarded a 20 percent 
disability rating effective June 11, 2003.  The Veteran 
disagreed with this assigned rating in a June 2004 statement.  
In January 2005, the RO increased the Veteran's rating to 40 
percent, also effective June 11, 2003.  Following the 
issuance of a statement of the case, the Veteran perfected an 
appeal as to the increased rating issue.  In doing so, the 
Veteran has made clear his desire to proceed with his appeal. 
See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is 
not granted the maximum benefit allowable under the VA 
Schedule for Rating Disabilities, the pending appeal as to 
that issue is not abrogated].

The RO denied the Veteran's TDIU claim in the above-
referenced September 2003 rating decision, and denied the 
Veteran's service-connection claim for a cervical spine 
disability in an April 2005 rating decision.  The Veteran 
submitted timely notices of disagreement as to each of these 
decisions, and he subsequently perfected appeals as to both 
issues.

In a June 2006 VA Form 9, the Veteran requested a personal 
hearing before a Veterans Law Judge.  However, in a May 2007 
statement, the Veteran withdrew his hearing request.  See 38 
C.F.R. §§ 20.702(e) and 20.704(e) (2009).  He has not since 
asked for a hearing.

Issues not on appeal

In the above referenced January 2005 rating decision, the RO 
denied the Veteran's request for an extension of a temporary 
total evaluation for his service-connected lumbar spine 
disability due to convalescence.

Additionally, in a July 2008 rating decision, the RO denied 
the Veteran's service-connection claims for adjustment 
disorder, posttraumatic stress disorder (PTSD), hearing loss, 
tinnitus, left leg radiculopathy, as well as his claim for 
nonservice-connected pension.  

To the Board's knowledge, the Veteran has not disagreed with 
those decisions.  Accordingly, those issues are not in 
appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDINGS OF FACT

1.  The medical and other evidence of record indicates that 
the Veteran's service-connected lumbar spine disability is 
manifested by limitation of motion and pain.  The measured 
range of forward flexion during a May 2008 VA examination was 
40 degrees.

2.  The evidence does not show that the Veteran's service-
connected lumbar spine disability is so exceptional or 
unusual that referral for extraschedular consideration by 
designated authority is required.
3.  The competent medical evidence of record does not support 
a finding that a relationship exists between the Veteran's 
currently diagnosed cervical spine disability and his 
military service.

4.  The Veteran's sole service-connected disability is the 
lumbar spine disability, rated 40 percent disabling.

5.  The medical and other evidence of record does not 
demonstrate that the Veteran's service-connected lumbar spine 
disability, alone, renders him unable to secure or follow a 
substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 
percent for the Veteran's service-connected lumbar spine 
disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2002); 
Diagnostic Codes 5237, 5242 (2009).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2009).

3.  The Veteran's cervical spine disability was not incurred 
in or aggravated by active military service, and may not be 
so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

4.  The criteria for TDIU have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 
4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an increased disability 
rating for his service-connected lumbar spine disability, and 
entitlement to service-connection for a cervical spine 
disability.  The Veteran also claims entitlement to TDIU.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate claims for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 
(West Supp. 2009);                see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  

The Veteran was informed of the evidentiary requirements to 
substantiate a claim for an increased disability rating in 
letters from the RO dated August 1, 2003, July 19, 2004, and 
February 22, 2006, including evidence showing that "your 
service-connected condition has gotten worse."

The Veteran was also informed of the evidentiary requirements 
to substantiate a claim for service connection in a letter 
from the RO dated January 22, 2005, as well as in the above-
referenced February 2006 letter, including "a relationship 
between your current disability and an injury, disease or 
event in service."

With respect to the Veteran's TDIU claim, the Veteran was 
informed in a letter dated February 23, 2005, as well as in 
the above-referenced February 2006 letter, of the necessity 
of evidence "that your service-connected disability or 
disabilities are sufficient, without regard to other factors, 
to prevent you from performing the mental and/or physical 
tasks required to get or keep substantially gainful 
employment."  The Veteran was also informed that an award of 
TDIU required one service-connected disability ratable at 60 
percent or more; or two or more service-connected 
disabilities, at least one ratable at 40 percent with a 
combined disability rating of 70 percent or more.  

Crucially, the Veteran was informed of VA's duty to assist 
him in the development of his claims and was advised of the 
provisions relating to the VCAA in the above-referenced 
August 2003, July 2004, January 2005, February 2005, and 
February 2006 letters.  Specifically, the Veteran was advised 
in the letters that VA is responsible for obtaining relevant 
records from any Federal agency, including records kept by VA 
Medical Centers.  The letters indicated that a VA medical 
examination would be scheduled if necessary to adjudicate his 
claims.  With respect to private treatment records, the 
letters informed the Veteran that VA would make reasonable 
efforts to obtain relevant records not held by any Federal 
agency.  Included with each letter were copies of VA Form 21- 
4142, Authorization and Consent to Release Information, and 
the Veteran was asked to complete this release so that VA 
could obtain private treatment records on his behalf.

The August 2003 letter further emphasized: "[Y]ou must give 
us enough information about your records so that we can 
request them from the person or agency that has them.  If the 
holder of the records declines to give us the records or asks 
for a fee to provide them, we'll notify you of the problem.  
It's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]  See also the above-referenced VCAA letters 
respectively.  

The Veteran was also provided with language satisfying the 
"give us everything you've got" requirement formerly 
contained in 38 C.F.R. § 3.159(b) in the July 2004, January 
2005, and February 2006 letters.  However, the Board notes 
that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
[which apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008], among other things, 
removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claims.  See 38 C.F.R. § 3.159(b)(1).  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The Veteran was provided specific notice of the Dingess 
decision in a letter from the RO dated March 20, 2006.  This 
letter detailed the evidence considered in determining a 
disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  The Veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to a disability rating, such as on-
going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the letter advised the 
Veteran as to examples of evidence that would be pertinent to 
an effective date determination, such as information about 
continuous treatment or when treatment began, service medical 
records the Veteran may not have submitted, and reports of 
treatment while attending training in the Guard or Reserve. 

Accordingly, the Veteran has received proper notice pursuant 
to the Court's Dingess determination. 

The Board has also considered the Court's decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  
See Vazquez-Flores, 22 Vet. App. at 43-44.

The Board finds that a July 28, 2008 letter to the Veteran 
specifically referenced Vazquez-Flores v. Peake and advised 
him that a disability "rating can be changed if your 
condition changes," and "we will assign a rating from 0 to 
as much as 100 percent," depending on the disability 
involved.  In addition, the RO invited evidence that would 
demonstrate limitations in the Veteran's daily life and work, 
and gave notice of the specific schedular criteria used to 
rate his lumbar spine disability through the use of 
diagnostic codes, specifically Diagnostic Code 5242 
[Degenerative arthritis of the spine].

Accordingly, due to the content of the notice given, the 
Board finds that the Veteran has received appropriate VCAA 
notice to include as contemplated by the Court in Vazquez-
Flores.  

In any event, the Court's decision in Vazquez-Flores was 
recently vacated by the United States Court of Appeals for 
the Federal Circuit.  See Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  

The Board notes that the Veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
claims.  The Board is of course aware of the Court's decision 
in Pelegrini v. Principi, 17 Vet. App. 412 (2004), which 
appears to stand for the proposition that VCAA notice must be 
sent prior to adjudication of an issue by the RO.  Crucially, 
following the issuance of the March 2006 and July 2008 
letters, the Veteran was allowed the opportunity to present 
evidence and argument in response.  The Veteran's claims were 
readjudicated in an August 2008 supplemental statement of the 
case (SSOC).  See Overton v. Nicholson, 20 Vet. App. 427, 437 
(2006) [a timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim].  The 
Veteran has pointed to no prejudice or due process concerns 
arising out of the timing of the VCAA notice.  The Board 
accordingly finds that there is no prejudice to the Veteran 
in the timing of the VCAA notice.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the Veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.   See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the RO has obtained the Veteran's service 
treatment and service personnel records, VA treatment 
records, Social Security Administration (SSA) records, lay 
statements from the Veteran's relatives and employers, and 
the Veteran's Vocational Rehabilitation file.

Additionally, as the Board will discuss in detail in its 
analysis below, the Veteran was provided with VA examinations 
in August 2003, March 2006, October 2006, April 2007, May 
2008, and June 2008.  The reports of these examinations 
reflect that each examiner reviewed the Veteran's past 
medical history, recorded his current complaints, conducted 
an appropriate physical examination and rendered appropriate 
diagnoses and opinions consistent with the remainder of the 
evidence of record.  The Board therefore concludes that the 
examinations are adequate for rating purposes.  See 38 C.F.R. 
§ 4.2 (2009). 

The Veteran's representative has recently argued the 
Veteran's May 21, 2008 VA examination report is inadequate 
because the examiner was not properly instructed to consider 
lay evidence supplied by the Veteran and his spouse.  
Additionally, the Veteran's representative argues that the VA 
examiner was improperly instructed to assess the Veteran's 
neck disability as secondary to his service-connected lumbar 
spine disability, when in fact the Veteran's cervical spine 
claim is for service connection on a direct basis.  For these 
reasons, the Veteran has requested the Board remand the 
Veteran's cervical spine claim to obtain another VA 
examination.           See the October 7, 2009 Appellate 
Brief, page 5.  The Board finds these assertions to be 
without merit for the following reasons.  

First and foremost, the May 21, 2008 VA examiner specifically 
reported that he reviewed the Veteran's claims file, military 
records, and hospital charts.  He also specifically recorded 
the Veteran's and the Veteran's spouse's lay assertions that 
an in-service injury to the Veteran's neck occurred with 
resulting chronic neck pain.  Further, the examiner noted the 
Veteran's current complaints, and conducted a thorough 
physical evaluation, to include range of motion assessments 
and reference to x-rays and MRIs.  

The VA examiner concluded that despite the Veteran's lay 
assertions to the contrary, and without any other information 
available, it was less likely than not that the Veteran's 
neck pain is related to injuries sustained in service.  See 
the May 21, 2008 VA examiner's report.  Contrary to the 
Veteran's representative's assertions, the VA examiner 
clearly considered the lay statements of the Veteran and his 
spouse in formulating his medical opinion.  

The Board adds that it is not the duty of the VA examiner to 
assess the credibility, and therefore the probative value, of 
proffered evidence in the context of the record as a whole.  
Indeed, such is the Board's responsibility.  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see also Owens 
v. Brown, 7 Vet. App. 429, 433 (1995); and Elkins v. Gober, 
229 F. 3d 1369, 1377 (Fed. Cir. 2000) ["Fact-finding in 
veterans cases is to be done by the expert BVA [the Board]  . 
. . ."].  The VA examiner's duty is to provide medical 
information.  Accordingly, VA had no duty to instruct the May 
2008 VA examiner as to how to consider or weigh the probative 
value of the Veteran's lay testimony in the formulation of a 
medical nexus opinion.  The Veteran's representative's 
apparent assertions to the contrary are unfounded.  

With respect to the representative's second assertion [i.e., 
that the VA incorrectly instructed the VA examiner to assess 
the Veteran's neck disability on a secondary basis, rather 
than as directly related to service], the argument is based 
on an inaccurate reading of the examination request form.  
The April 29, 2008 Compensation and Pension Examination 
Worksheet specifically instructed the VA examiner to assess 
the Veteran's claimed thoracic spine disability as secondary 
to his service-connected lumbar spine disability.  Indeed, 
the order form referenced by the Veteran's representative 
makes no mention of a cervical spine disability.  

The May 21, 2008 VA examiner specifically addressed the 
question of whether the Veteran's cervical spine disability 
was directly related to his service, albeit in the negative.  
The representative's argument is therefore based on an 
erroneous factual premise.

The Board further observes that all due process concerns have 
been satisfied.                   See 38 C.F.R. § 3.103 
(2009).  The Veteran has retained the services of a 
representative, and he has been accorded the opportunity to 
present evidence and argument in support of his claims.  As 
noted above, he withdrew his request for a personal hearing.  

Accordingly, the Board will proceed to a decision.

1.  Entitlement to an increased disability rating for a 
service-connected lumbar spine disability, currently 
evaluated 40 percent disabling.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002);     38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under          
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  See 38 C.F.R. 
§ 4.10 (2009).  Disability of the musculoskeletal system is 
primarily the inability to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance. 38 C.F.R. § 4.40 (2009).  
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability 
of station, or interference with standing, sitting, or weight 
bearing.  38 C.F.R. § 4.45 (2009).

Change in schedular criteria

The applicable rating criteria for the spine, found at 38 
C.F.R. § 4.71a, were amended twice, effective September 23, 
2002 and September 26, 2003.  See 67 Fed. Reg. 54,345-54,349 
(Aug. 22, 2002); 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 
2003). 

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.  

VA's Office of General Counsel has determined that the 
amended rating criteria can be applied only for the period 
from and after the effective date of the regulatory change.  
The Board can apply only the former regulation to rate the 
disability for periods preceding the effective date of the 
regulatory change.  However, the former rating criteria may 
be applied prospectively, beyond the effective date of the 
new regulation.  See VAOPGCPREC 3-2000.

In this case, the Veteran's increased rating claim was filed 
in June 2003, subsequent to the September 2002 spine rating 
criteria change, but before the second change in September 
2003.  Accordingly, the Board will evaluate the Veteran's 
service-connected lumbar spine disability under both the 
former criteria [effective September 23, 2002], and the 
current schedular criteria [effective September 26, 2003], 
keeping in mind that the revised criteria may not be applied 
to any time period before the effective date of the change.  
See 38 U.S.C.A. § 5110(g) (West 1991); 38 C.F.R. § 3.114 
(2002); VAOPGCPREC 3-2000; Green v. Brown, 10 Vet. App. 111, 
117 (1997).

The Board adds that the Veteran has been provided with the 
current regulatory criteria in the above-referenced July 2008 
letter from the RO, followed by readjudication of the 
Veteran's claim in the August 2008 SSOC.  Accordingly, there 
is no prejudice to the Veteran in the Board adjudicating the 
claim.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

Assignment of diagnostic code

The Veteran's lumbar spine disability is currently rated 40 
percent disabling under current Diagnostic Code 5242 
[degenerative arthritis of the lumbar spine].  Prior to the 
change in rating criteria, the Veteran's lumbar spine 
disability was rated under former diagnostic codes 5295 
[lumbosacral strain] and 5292 [limitation of motion of the 
lumbar spine].  

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One Diagnostic Code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated 
symptomatology.  Any change in Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  
In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The medical evidence of record indicates that the Veteran's 
service-connected lumbar spine disability is manifested by 
pain and limitation of motion.

Although the Veteran has complained of radicular pain in his 
lower extremities, a May 17, 2008 VA examiner specifically 
noted that MRIs taken between 2006 and 2007 show degenerative 
changes of the spine, but "nothing to explain his [left] leg 
weakness."  Further, the examiner noted he was "unable to 
get objective evidence of radiculopathy." Although the 
Veteran showed bilateral symmetric 1+ ankle reflexes, the VA 
examiner noted that "he does not have other features of 
peripheral neuropathy to explain this finding."  The 
examiner pertinently found no muscle atrophy or abnormal 
muscle tone.  Finally, the examiner noted that the Veteran's 
"neurological examination is neurophysiologic," and 
recommended further psychological testing to determine if 
there is "conversion disorder" present, or possible 
"malingering."  See the May 17, 2008 VA examiner's report, 
pages 1 
and 2.  

In short, the VA examiner crucially did not relate any 
neurological deficit to the Veteran's lumbar spine 
disability.  There does not appear to be any recent medical 
evidence to the contrary.  For these reasons, the Board 
declines to apply former Diagnostic Code 5293 and current 
Diagnostic Code 5243 relating to intervertebral disc 
syndrome.  This has been diagnosed, and as explained above 
the medical evidence is against a conclusion that there are 
neurological deficits associated with the Veteran's service-
connected back disability.  

Arthritic changes were noted in the Veteran's lumbar spine 
upon MRI and x-ray review by the May 2008 VA examiner.  
Diagnostic Code 5003 [arthritis] specifies that degenerative 
arthritis will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.

The Veteran's back disability has been variously diagnosed as 
lumbar strain and arthritis.  Former Diagnostic codes 5295 
[lumbosacral sprain] or 5292 [limitation of motion] are 
therefore applicable, as are current Diagnostic Codes 5237 
and 5242. 

With respect to the current schedular criteria, all lumbar 
spine disabilities, with the exception of intervertebral disc 
syndrome, are rated using the same criteria.         See 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2009).  As 
explained above, the Veteran's service-connected lumbar spine 
disability is not consistent with intervertebral disc 
syndrome  The General Rating Formula for Diseases and 
Injuries of the Spine will therefore be applied.



Specific rating criteria

(i.) The former schedular criteria

Under former Diagnostic Code 5292 [limitation of motion, 
lumbar spine], a 10 percent evaluation is assigned for slight 
limitation of motion, a 20 percent evaluation is assigned for 
moderate limitation of motion, and a 40 percent evaluation is 
assigned for severe limitation of motion.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5292 (2002).

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the VA Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just." See 38 C.F.R. § 4.6 (2009). The Board 
observes in passing that "slight" is defined as "small in 
amount or extent; not great or intense." 
See Webster's New World Dictionary, Third College Edition 
(1988), 1262. "Moderate" is defined as "of average or medium 
quality, amount, scope, range, etc." Id. at 871.

Under former Diagnostic Code 5295 [lumbosacral strain], a 
noncompensable disability rating is warranted with slight 
subjective symptoms only; a 10 percent rating is warranted 
where there is characteristic pain on motion; a 20 percent 
rating is warranted where there is muscle spasm on extreme 
forward bending, unilateral loss of lateral spine motion in a 
standing position. A 40 percent rating, the highest available 
rating under Diagnostic Code 5295, requires a severe 
lumbosacral strain as manifested by a listing of the whole 
spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritis changes, or 
narrowing or irregularity of the joint space, or some of the 
aforementioned with abnormal mobility on forced motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).



(ii.) The current schedular criteria

The General Rating Formula for Diseases and Injuries of the 
Spine

Effective September 26, 2003, a general rating formula for 
diseases and injuries of the spine will provide that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.  This formula encompasses 
current Diagnostic Code 5243 [intervertebral disc syndrome].

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.
A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 [effective 
from September 26, 2003].



Analysis

Schedular rating

(i.) The former schedular criteria

The Veteran's lumbar spine disability is already rated 40 
percent disabling, which is the maximum assignable rating 
under former Diagnostic Codes 5292 and 5295.  

(ii.) The current schedular criteria

With respect to the current General Rating Formula for 
Diseases and Injuries of the Spine, a disability rating in 
excess of 40 percent may be granted only if unfavorable 
ankylosis of the entire thoracolumbar spine is present.  
Although the Veteran evidences a decreased range of motion of 
the low back, the medical evidence of record fails to 
demonstrate the presence of ankylosis, favorable or 
unfavorable.   

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  During the May 2008 VA 
examination, the Veteran was able to forward bend to 40 
degrees, rotate her 20 degrees bilaterally, and lateral bend 
bilaterally 20 degrees.  It is thus clear that the Veteran's 
lumbar spine is not immobile.  Because the Veteran is able to 
move his lower back joint, by definition, it is not immobile.  
Therefore, ankylosis is not shown.

In short, the objective medical evidence of record indicates 
that the Veteran's service-connected lumbar spine disability 
does not manifest in symptomatology warranting an assignment 
of a disability rating in excess of 40 percent.  For reasons 
stated above, the Board finds that the Veteran is not 
entitled to an increased disability rating under the current 
schedular criteria.


DeLuca consideration

In evaluating the Veteran's increased rating claim, the Board 
must also address the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2009).  See DeLuca, supra.

However, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), 
the Court determined that if a claimant is already receiving 
the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable. 

With respect to the former schedular criteria, the Veteran is 
receiving the maximum rating allowable under the applicable 
diagnostic codes.  
Under the current schedular criteria, as explained above, a 
higher schedular rating is not available in the absence of 
unfavorable ankylosis.  The medical and other evidence of 
record does not suggest that any loss of function caused by 
pain amounts to immobility of the lumbar spine.  

Thus, there is no basis on which to assign a higher level of 
disability based on 38 C.F.R. §§ 4.40 and 4.45. 

Hart consideration

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  In reaching its 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that timeframe.  
See 38 U.S.C.A. § 5110 (West 2002).  Accordingly, the 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.

The Veteran's claim for an increased disability rating for 
his service-connected lumbar spine disability was filed in 
June 2003.  Therefore, the question to be answered by the 
Board is whether any different rating should be assigned for 
the relevant time period under consideration, or June 2002 to 
the present.  

The RO has rated the Veteran's lumbar spine disability 
noncompensably disabling from December 27, 1995 to June 11, 
2003; and 40 percent disabling from June 11, 2003 thereafter 
[with the exception of the assignment of a temporary total 
rating from February 10, 2004 to June 1, 2004].  

For all times prior to June 11, 2003, the Veteran was rated 
under former Diagnostic Code 5295 [lumbosacral strain]; a 
noncompensable [zero percent] disability rating was assigned.  

Under former Diagnostic Code 5295, a noncompensable rating is 
warranted for a lumbosacral strain manifesting in slight 
subjective symptoms only.  A compensable 10 percent rating is 
warranted for a lumbosacral strain manifesting in 
characteristic pain on motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).

The relevant medical evidence of record dated prior to June 
2003 consists only of an October 1996 VA examination, which 
pertinently noted that the Veteran had a mild chronic lumbar 
strain.  Upon examination, the October 1996 VA examiner noted 
a full range of motion of the Veteran's lumbar spine, intact 
deep tendon reflexes, and normal gait, stance, balance, and 
sense.  X-rays showed no postural abnormalities, no fixed 
deformity, and the musculature of the back was normal.  See 
the October 1996 VA examiner's report.  

Crucially, although the Veteran had subjective complaints of 
intermittent low back pain, the October 1996 VA examiner 
noted no complaints or characteristic pain on motion upon 
examination of the Veteran's spine.  Indeed, the VA examiner 
specifically noted that the Veteran was in "no apparent 
distress."  

The Veteran has not submitted any other medical evidence 
dated prior to June 11, 2003.  

Accordingly, the medical evidence of record dated prior to 
June 11, 2003 demonstrates that the Veteran's lumbar spine 
disability manifested in slight subjective symptomatology, 
thus warranting a noncompensable rating under former 
Diagnostic Code 5295.  Since there was full range of lumbar 
spine motion, a noncompensable rating was warranted under 
former Diagnostic Code 5292.  
See 38 C.F.R. § 4.31 [in every instance where the minimum 
schedular evaluation requires residuals and the schedule does 
not provide for a zero percent evaluation, a zero percent 
evaluation will be assigned when the required symptomatology 
is not shown]. 

An increased rating greater than the currently assigned zero 
percent is therefore not warranted for the time period one 
year before the Veteran's claim was filed, i.e. from June 11, 
200 to June 11, 2003.  

For all times after June 11, 2003, with the exception of the 
temporary total disability rating assigned by the RO 
following the Veteran's 2004 lumbar spine surgery, the Board 
can find no evidence to support a finding that the Veteran's 
lumbar spine disability was more or less severe.  More 
specifically, no medical treatment record dated from June 
2003 forward indicates that the Veteran's lumbar spine 
disability manifests in unfavorable ankylosis. 

Accordingly, staged ratings are not warranted.

Extraschedular consideration

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.                      See 
also VAOPGCPREC 6-96.  However, the Board can address the 
matter of referral of a disability to appropriate VA 
officials for such consideration.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009); see also Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  

The Veteran has suggested that his lumbar spine disability 
limits his ability to obtain gainful employment.  
Accordingly, the Board will consider the Veteran's potential 
entitlement to an extraschedular rating in the instant case.

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the veteran's disability picture requires the assignment of 
an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the Veteran's service-
connected back disability.  The medical evidence fails to 
demonstrate symptomatology of such an extent that application 
of the ratings schedule would not be appropriate.  In fact, 
the symptomatology associated with the Veteran's lumbar spine 
disability, limitation of motion with pain, is specifically 
contemplated under the General Rating Formula for Diseases 
and Injuries of the Spine as well as former Diagnostic Codes 
5292 and 5295.  Accordingly, the Board finds that the 
Veteran's disability picture has been sufficiently 
contemplated by the ratings schedule.

Since the available schedular evaluation adequately 
contemplates the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly address 
whether the evidence of record demonstrates any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment   See 
38 C.F.R. § 3.321(b)(1).  

With respect to hospitalization, the record does not show 
that the Veteran has required frequent hospitalizations for 
his service-connected right shoulder disability, and the 
Veteran does not so contend.

With respect to marked interference with employment, there is 
no question that the Veteran is limited by this disability.  
Indeed, the Veteran has submitted a number of lay statements 
from potential employers, as well as from his family, 
describing the Veteran's inability to lift heavy objects due 
to his low back disability, which prevents him from obtaining 
certain types of employment.  However, the medical and other 
evidence of record fails to demonstrate that the Veteran's 
lumbar spine disability in and of itself causes marked 
interference with employment.  
In particular, an April 2007 VA examiner concluded, upon 
physical examination, that the Veteran can do "desk-type 
work".  Additionally, the examiner pointed out that the 
Veteran had several "mental health issues recently, which 
interfere with his day-to-day activities."  See the April 
2007 VA examiner's report, pages 1 and 2.  

Further, a July 2008 Vocational Rehabilitation benefit 
evaluation pertinently indicated that a number of factors 
represent vocational impairments for the Veteran to include 
"physical limitations imposed by [service-connected 
disability]," as well as a "maladaptive behavioral pattern 
caused by [nonservice-connected] psychiatric disability," 
"a poor work history," "educational deficits," "possible 
learning disability," and a "history of having had multiple 
legal problems."  See the July 24, 2008 VA Synthesis of 
Evaluation.



It is clear that employment requiring heavy lifting may be 
made more difficult by the Veteran's back disability.  
However, this alone does not present an exceptional or 
unusual disability picture and is not reflective of any 
factor which takes the Veteran outside of the norm.  Indeed, 
loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1.     38 C.F.R. § 4.1 states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  

The Board in no way disagrees that the Veteran's service-
connected lumbar spine disability prevents him from engaging 
in physical work activities involving lifting heavy objects.  
Such symptomatology, however, is appropriately compensated 
via the 40 percent rating which is currently assigned.  

Moreover, there is no evidence in the medical records of an 
exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.

The Board therefore has determined that referral of the 
Veteran's lumbar spine disability for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the criteria for a disability rating 
greater than 40 percent for the Veteran's service-connected 
lumbar spine disability are not met.  A preponderance of the 
evidence is against the claim.  Therefore, the benefit sought 
on appeal is denied.



2.  Entitlement to service connection for a cervical spine 
disability.

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002);       38 C.F.R. § 
3.303 (2009). 

For chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2009). 

Notwithstanding the above, service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  See 38 C.F.R. § 
3.303(d) (2009); see also Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Continuity of symptomatology

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2009).

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. 
§ 3.303(b) (2009); see also Savage v. Gober, 10 Vet. App. 
488, 495-496 (1997). 
In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court 
stated that in Savage it had clearly held that 38 C.F.R. § 
3.303 does not relieve the claimant of his burden of 
providing a medical nexus.

Analysis

In essence, the Veteran claims that his currently diagnosed 
cervical spine disability is due to an injury sustained 
during his active duty service.  The Veteran has made it 
clear that he only claims entitlement to service connection 
for his cervical spine disability on a direct, and not on a 
secondary, basis.  See the October 7, 2009 Appellate Brief 
Presentation, page 5.  

As noted above, in order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson, supra.  

With respect to Hickson element (1), current disability, it 
is undisputed that the Veteran currently has degenerative 
disc disease of the cervical spine.  See the May 21, 2008 VA 
examiner's report, page 3.  

With respect to Hickson element (2), in-service disease or 
injury, the Board will separately address disease and injury.

Concerning in-service disease, the Veteran's service 
treatment records do not indicate that a chronic neck 
disability was present in service.  His in-service treatment 
reports were pertinently negative with respect to any 
disease, to include arthritis, affecting the Veteran's neck 
or cervical spine.  Accordingly, in-service disease is not 
shown.  

The Board additionally observes that the medical evidence of 
record fails to show that the Veteran's current cervical 
spine disability was initially diagnosed within one year of 
his separation from service in 1995.  Therefore, the 
presumption contained in 38 C.F.R. § 3.309(a) does not apply 
to the Veteran's claim.  
 
Concerning in-service injury, the Veteran contends that he 
injured his neck in the same way he injured his [service-
connected] lumbar spine, by attempting to lift the door of a 
fire truck.  The Veteran has testified that when he lifted 
the door, he "ripped everything," his neck and back 
"locked up," and he could not move.        See the May 2007 
RO hearing transcript, page 16.  At a March 2006 VA 
examination, the Veteran reported that he was initially 
"paralyzed from head to toe and was taken to the emergency 
room at Fort Elmendorf Air Force Base where he was given 
steroids and muscle relaxers."  See the March 2006 VA 
examiner's general report, page 1.  

An April 9, 1995 Emergency Room Report indicates that the 
Veteran sustained a low back injury after lifting a door of a 
rescue truck.  Crucially however, at the time of the injury, 
the Veteran did not complain of any neck pain, locking, or 
paralysis following the injury.  Indeed, the Veteran 
specifically noted that after he lifted the door, he felt a 
"mild ache" with gradually worsening pain in the paralumbar 
region.  The Veteran was prescribed Motrin to treat the low 
back pain.  

Further, there is no medical evidence of record documenting 
complaints of, or treatment, for any neck disability in-
service or for approximately nine years following the 
Veteran's separation from service.  See a June 16, 2004 MRI 
report. 

The Board acknowledges that the Veteran and his spouse are 
competent as lay people to testify as to observable 
symptomatology [see Barr v. Nicholson, 21 Vet. App. 303 
(2007)].  Competency is vastly different from credibility, 
however.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  Here, the Board places 
greater probative value on the Veteran's pertinently negative 
service treatment records and the long gap in time prior to 
complaint of or treatment for a neck disability, than it does 
on the Veteran's and his spouse's lay statements to the 
contrary.  Indeed, in light of the Veteran's medical history 
[which includes suspicions of malingering], the Board finds 
the statements that he was  "paralyzed from head to toe" to 
be utterly lacking in credibility and probative value.  

The Veteran and his spouse have also asserted that his 
current cervical spine
disability resulted from in-service steroid injections.   See 
the March 2006 VA examiner's spine report, page 1.  However, 
and there is no objective indication that the Veteran was 
injected with steroids.  The Board finds this statement, too, 
lacking in credibility.

Accordingly, in-service disease or injury are not 
demonstrated.  Hickson element (2) is not satisfied, and the 
Veteran's claim fails on this basis alone.  

For the sake of completion, with respect to Hickson element 
(3), medical nexus, in the absence of any neck injury or 
disease in service, such opinion would appear to be an 
impossibility.

Indeed, the May 21, 2008 VA examiner specifically determined 
after a thorough physical examination that "the neck pain is 
less likely than not related to injuries sustained in the 
Armed Forces".  The examiner based his negative nexus 
opinion on information provided by the Veteran and his 
spouse, his review of the claims file and military records, 
his physical examination, and x-ray evaluations.  See the May 
21, 2008 VA examiner's report, page 4. 

With respect to the Veteran's specific assertion that in-
service injections of steroids caused his current cervical 
spine disability, as discussed above the Board finds the 
Veteran's statement to be unbelievable.  The Board 
additionally notes that even if it were to concede that 
steroid injections were administered in service [which it 
manifestly does not], the March 2006 VA examiner specifically 
noted that he did not believe "that [the current cervical 
spine disability was] caused by the steroids given at the 
time of the patient's initial injury in 1995, despite the 
conclusion that was arrived upon by the patient and his 
wife."  The examiner referenced inconsistencies with both 
the Veteran's history and his physical examination, as well 
as a review of the Veteran's claims file in formulating his 
opinion.  See the March 2006 VA examiner's report, page 3.  

There is no competent medical evidence of record to the 
contrary. The Veteran has had ample opportunity to secure 
medical evidence in his favor and submit the same to VA.  He 
has not done so.   See 38 U.S.C.A. § 5107(a) (West 2002) [it 
is a claimant's responsibility to support a claim for VA 
benefits].

To the extent that the Veteran, his spouse, or his 
representative contend that his current cervical spine 
disability is related to his military service, it is well 
established that lay persons without medical training, are 
not competent to comment on medical matters such as date of 
onset or cause of a disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  The statements of the Veteran, his spouse, and 
his representative offered in support of the Veteran's claim 
are not competent medical evidence and do not serve to 
establish a medical nexus.

To the extent that the Veteran contends that his neck pain 
began in service and continued thereafter, the Board is of 
course aware of the provisions of 38 C.F.R.     § 3.303(b), 
discussed above, relating to chronicity and continuity of 
symptomatology.  However, supporting medical evidence is 
required.  See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) 
[there must be medical evidence on file demonstrating a 
relationship between the veteran's current disability and the 
claimed continuous symptomatology, unless such a relationship 
is one as to which a lay person's observation is competent].  
Such evidence is lacking in this case. 

There is no competent medical evidence which demonstrates 
that the Veteran was diagnosed with or treated for a cervical 
spine disability until June 2004, approximately nine years 
following his separation from service.  The Board has 
considered the Veteran's and his spouse's lay assertions, but 
places more probative weight on the negative treatment 
records.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) [noting that it was proper to consider the veteran's 
entire medical history, including the lengthy period of 
absence of complaint with respect to the condition he now 
raised].  See also  Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) [affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of the claimed 
condition].  

Continuity of symptomatology after service is therefore not 
demonstrated.

Accordingly, Hickson element (3), medical nexus, has not been 
satisfied, and the Veteran's claim fails on this basis as 
well.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for a cervical spine disability.  The benefit 
sought on appeal is accordingly denied.



	(CONTINUED ON NEXT PAGE)





3.  Entitlement to TDIU.

Relevant law and regulations

TDIU - in general

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  See 38 C.F.R. § 4.16 (2009).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  See 38 C.F.R. §§ 
3.340(a)(1), 4.15 (2009).

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  
Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal 
employment shall not be considered substantially gainful 
employment."  See 38 C.F.R. § 4.16(a) (2009).
The Court noted the following standard announced by the 
Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 
(8th Cir. 1975):
        
        It is clear that the claimant need not be a total 
'basket case' before 
        the courts find that there is an inability to engage in 
substantial gainful 
        activity.  The question must be looked at in a practical 
manner, and mere 
        theoretical ability to engage in substantial gainful 
employment is not a 
        sufficient basis to deny benefits.  The test is whether 
a particular job is 
        realistically within the physical and mental 
capabilities of the claimant.

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  See Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.  In a pertinent precedent decision, 
the VA General Counsel concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  See VAOPGCPREC 75-91. 

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.         See 38 C.F.R. §§ 3.341, 4.16, 4.19 
(2009).

Schedular basis

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  See 38 C.F.R. § 4.16(a) (2009).  



Extraschedular basis

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for 
extraschedular consideration in accordance with 38 C.F.R. § 
3.321.

Analysis

As has been discussed in the law and regulations section 
above, TDIU may be awarded on either a schedular basis or an 
extraschedular basis.  As explained immediately below, in 
this case only the extraschedular basis need be considered.

Schedular basis

The Veteran is service-connected for a lumbar spine 
disability, rated 40 percent disabling.  There are no other 
service-connected disabilities.  Accordingly, as the sole 
service-connected disability is not ratable at 60 percent or 
more, the Veteran does not meet the criteria for 
consideration of TDIU on a schedular basis.               See 
38 C.F.R. § 4.16(a) (2009).

Extraschedular basis

In essence, the Veteran contends that his lumbar spine 
disability causes him to be unable to seek and retain 
employment.

In accordance with 38 C.F.R. § 4.16(b), the Board has 
considered whether the Veteran's claim for a total rating 
based on unemployability due to service-connected disability 
should be referred to the Director of the Compensation and 
Pension Service for extraschedular consideration under 38 
C.F.R. § 3.321(b)(1) (2009).

The Veteran's employment history reflects that he previously 
held jobs as a forklift operator and a corrections officer.  
The Veteran served in the National Guard until 2005; there is 
no suggestion that he could not perform his duties, 
notwithstanding his service0connected back disability..  

No medical evidence of record suggests that the Veteran's 
service-connected lumbar spine disability, alone, markedly 
interferes with his employment.

As noted above, the April 2007 examiner pointed out that the 
Veteran had several non-service connected "mental health 
issues recently, which interfere with his day-to-day 
activities."  See the April 2007 VA examiner's report, pages 
1 and 2.  Further, and crucially, a July 2008 Vocational 
Rehabilitation benefit evaluation pertinently indicated that 
a number of factors represent vocational impairments for the 
Veteran to include "physical limitations imposed by 
[service-connected disability]," as well as a "maladaptive 
behavioral pattern caused by [nonservice-connected] 
psychiatric disability," "a poor work history," 
"educational deficits," "possible learning disability," 
and a "history of having had multiple legal problems."  See 
the July 24, 2008 VA Synthesis of Evaluation.

Significantly, the Veteran has been awarded Vocational 
Rehabilitation benefits in the form of educational assistance 
with the goal of obtaining and maintaining "employment in 
the occupational group of: Lab Technician."  This 
determination is indicative of the Veteran's ability to train 
for or obtain a suitable job in the future.

The only evidence of record which ascribes the Veteran's 
claimed unemployability to his service-connected lumbar spine 
emanates from the Veteran, his spouse, and in statements 
provided by potential employers.  Such evidence is far 
outweighed by evidence which indicates that his service-
connected back disability alone does not cause him to be 
unemployable.  As was explained in detail above, the medical 
evidence currently of record appears to be congruent with the 
Veteran's currently assigned 40 percent disability rating.  
Thus, while in no way diminishing the obvious impact the 
Veteran's lumbar spine disability has on his industrial 
capacity, this is already taken into consideration in the 
assigned rating.  See Moyer and Van Hoose, both supra.  

The Board adds that the Veteran has not provided evidence of 
an exceptional or unusual disability picture which would 
justify an extraschedular rating, to include frequent 
hospitalization.  As was alluded to above, the Veteran was 
awarded a temporary total disability rating for one period of 
time, from February 10, 2004 to June 1, 2004].  There is no 
objective evidence of any significant back-related problems 
at any other time.

There is no evidence of an exceptional or unusual clinical 
picture, or of any other factor which would allow for the 
assignment of an extraschedular rating.  

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for TDIU.  In particular, referral to 
appropriate authority for consideration on an extraschedular 
basis under the provisions of 38 C.F.R. § 4.16(b) is not 
warranted.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to an increased disability rating in excess of 40 
percent for the service-connected lumbar spine disability is 
denied.

Entitlement to service connection for a cervical spine 
disability is denied.  

Entitlement to TDIU is denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


